

Execution Version
AMENDMENT TO SUPPLY AND OFFTAKE AGREEMENT
THIS AMENDMENT TO SUPPLY AND OFFTAKE AGREEMENT (this “Amendment”) is made and
entered into as of May 8, 2017, by and between Par Hawaii Refining, LLC f/k/a
Hawaii Independent Energy, LLC (the “Company”) and J. Aron & Company LLC
(“Aron”) (each referred to individually as a “Party” and collectively, the
“Parties”).
RECITALS
A.    The Company owns and operates a crude oil refinery and related assets
located in Kapolei, Hawaii (the “Refinery”) for the processing and refining of
crude oil and other feedstocks and the recovery therefrom of refined products.
B.    The Parties have entered into a Supply and Offtake Agreement, dated June
1, 2015 (as from time to time amended, modified, supplemented, extended, renewed
and/or restated, the “S&O Agreement”), pursuant and subject to which Aron has
agreed to supply crude oil to the Company to be processed at the Refinery and
purchase refined products from the Company produced at the Refinery.
C.    The Parties have agreed to amend the S&O Agreement pursuant to the terms
set forth herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, subject
to the terms and conditions hereinafter set forth, agree as follows:
Section 1
Definitions; Interpretation

Section 1.1    Defined Terms. All capitalized terms used in this Amendment
(including in the Recitals hereto) and not otherwise defined herein shall have
the meanings assigned to them in the S&O Agreement.
Section 1.2    Interpretation. The rules of construction set forth in Section
1.2 of the S&O Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2
Amendment

Section 2.1    Amendment to S&O Agreement as of Effective Date. Upon the
effectiveness of this Amendment, the S&O Agreement is amended as follows:
(a)    By amending and restating in their entirety the following definitions in
Section 1.1 of the S&O Agreement:


ny-1269340

--------------------------------------------------------------------------------




“Crude Differential” means the Differential applicable to the relevant Pricing
Benchmark for Crude Oil as specified in Schedule B and adjusted monthly pursuant
to Schedule K.
“Product Differential” means any Differential applicable to a relevant Pricing
Benchmark except for the Current Month Pricing Benchmark for Crude Oil as shall
be set forth on Schedule B and as may be adjusted from time to time pursuant to
Section 7.4.
“Refinery Procurement Contract” means a procurement contract entered into by the
Company with any Third Party Supplier for the purchase by the Company of Crude
Oil, which Crude Oil is to be resold by the Company to Aron at the time such
Crude Oil passes the Crude Intake Point.
(b)    By inserting the following definitions, in the appropriate alphabetical
order, in Section 1.1 of the S&O Agreement:
“Company Crude Reimbursement Obligation” has the meaning specified in Section
5.11(c).
“Company Product Reimbursement Obligation” has the meaning specified in Section
8.1(f)(iii).
“Crude Payment Undertaking” means, with respect to a Refinery Procurement
Contract, a written undertaking by Aron in the form of Schedule AA hereto,
subject to revisions as reasonably necessary to account for payment due dates
occurring prior to completion of delivery of Crude Oil to the Company or
otherwise, in each case in form and substance satisfactory to Aron under which
Aron irrevocably agrees to remit or cause or otherwise arrange for the
remittance to the relevant Third Party Supplier of funds sufficient to pay the
Crude Procurement Payment due to such Third Party Supplier under such Refinery
Procurement Contract on the relevant Procurement Due Date without discount,
deduction, set-off or counterclaim; provided that (i) such remittance of the
full Crude Procurement Payment shall in no way limit the Company’s obligation
hereunder to reimburse Aron therefor and to compensate Aron for any Ancillary
Costs in connection therewith and (ii) in no event shall such undertaking
obligate Aron to make, cause or arrange for any remittance of a prepayment under
a Refinery Procurement Contract unless the Parties have agreed to such
additional terms and conditions not inconsistent with this Agreement as Aron
may, in its discretion, require in connection therewith.
“Crude Procurement Payment” means, with respect to a Refinery Procurement
Contract, the payment due to the Third Party Supplier thereunder as reflected in
the invoice provided by such Third Party Supplier to the Company with respect to
the volume of Crude Oil delivered thereunder to the Company.


2
ny-1269340

--------------------------------------------------------------------------------




“Daily Produced Volume” has the meaning specified in Section 31.15(b).
“Exchanged Confirmations” mean, with respect to an Aron Procurement Contract
that is confirmed by Aron and the Third Party Supplier exchanging confirmations
rather than jointly executing a single confirmation, the confirmations so
exchanged by Aron and such Third Party Supplier.
“Procurement Due Date” means, with respect to a Refinery Procurement Contract or
Refinery Product Contract, the date on which the Crude Procurement Payment or
Product Procurement Payment under the applicable Contract is due to be paid,
which date shall occur after the delivery date under such Refinery Procurement
Contract or Refinery Product Contract (unless otherwise expressly agreed by
Aron).
“Product Payment Undertaking” means, with respect to a Refinery Product
Contract, a written undertaking by Aron in the form of Schedule AA , subject to
revisions as reasonably necessary to account for payment due dates occurring
prior to completion of delivery of Products to the Company or otherwise, in each
case in form and substance satisfactory to Aron under which Aron irrevocably
agrees to remit or cause or otherwise arrange for the remittance to the relevant
Third Party Seller of funds sufficient to pay the Product Procurement Payment
due to such Third Party Seller under such Refinery Product Contract on the
relevant Procurement Due Date without discount, deduction, set-off or
counterclaim; provided that (i) such remittance of the full Product Procurement
Payment shall in no way limit the Company’s obligation hereunder to reimburse
Aron therefor and to compensate Aron for any Ancillary Costs in connection
therewith and (ii) in no event shall such undertaking obligate Aron to make,
cause or arrange for any remittance of a prepayment under a Refinery Product
Contract unless the Parties have agreed to such additional terms and conditions
not inconsistent with the terms of this Agreement as Aron may, in its
discretion, require in connection therewith.
“Product Procurement Payment” means, with respect to a Refinery Product
Contract, the payment due to the Third Party Supplier thereunder as reflected in
the invoice provided by such Third Party Supplier to the Company with respect to
the volume of Products delivered thereunder to the Company.
“Third Party Seller” mean any seller of Product under a Refinery Product
Contract (other than an Affiliate of the Company).
(c)    By amending and restating Sections 3.1 and 3.2 of the S&O Agreement to
read in their entirety as follows:
3.1 Term. The Agreement shall become effective on Effective Date with the
Commencement Date occurring as provided in Section 2.3 above. This Agreement,
subject to Section 3.2, shall continue for a period ending at 11:59:59 p.m., EST
on


3
ny-1269340

--------------------------------------------------------------------------------




May 31, 2021 (the “Term”; the last day of such Term being herein referred to as
the “Expiration Date,” except as provided in Section 3.2 below).    
3.2 Changing the Term. The Parties may, no later than one hundred twenty (120)
days prior to the then current Expiration Date, by mutual agreement, elect to
extend the Term of this Agreement for an additional one year period following
such current Expiration Date and, upon the effectiveness of such mutual
agreement, the last day of such additional one year period shall be the
Expiration Date hereunder.
(d)    By deleting from the end of the fifth sentence of Section 5.3(b) of the
S&O Agreement the following words: “; provided that the Company agrees that the
delivery of a Crude Procurement Request shall also obligate the Company to enter
into the related intermonth spread as contemplated by Section 5.3(h) below and
the Company shall be obligated to enter into such intermonth spread concurrently
with or promptly following Aron’s execution of an Aron Procurement Contract” and
amending the first sentence of Section 5.3(h) of the S&O Agreement by replacing
the word “shall” with the word “may” in the second line thereof.
(e)    By inserting the following sentence at the end of Section 5.3(b) of the
S&O Agreement:
The Company acknowledges that the confirmation of an Aron Procurement Contract
with a Third Party Supplier may be effected by Exchanged Confirmations.
(f)    By inserting the following sentence at the end of Section 5.3(g)(i) of
the S&O Agreement:
With respect to any such confirmation issued by Aron to the Company in
connection with an Aron Procurement Contract with the Company, if Aron does not
receive from the Company either acceptance or notification of a bona fide error
within five Business Days after receipt of such confirmation, then the Company
shall be deemed to have accepted such confirmation, and such confirmation shall
be effective and binding upon the Parties.
(g)    By inserting new Sections 5.11 and 5.12 immediately after Section 5.10 of
the S&O Agreement, reading as follows:
5.11. Payment Undertakings for Refinery Procurement Contracts.
(a)    From time to time, upon the request of the Company, Aron and the Company
may endeavor to negotiate with a Third Party Supplier a Crude Payment
Undertaking by Aron under which Aron will agree to remit or cause or otherwise
arrange for the remittance to such Third Party Supplier of funds sufficient to
pay the Crude Procurement Payment due to such Third Party Supplier under one or
more Refinery Procurement Contracts on the relevant Procurement Due Dates.


4
ny-1269340

--------------------------------------------------------------------------------




(b)    To the extent deemed appropriate by Aron, the considerations under
Section 5.3(c) applicable to the determining whether Aron elects to enter into a
proposed Aron Procurement Contract shall also apply to Aron’s determination
regarding whether to execute a Crude Payment Undertaking with a Third Party
Supplier.
(c)    For each Crude Payment Undertaking that Aron enters into, the Company
shall, automatically and without any further action by either Party, become
obligated to reimburse Aron for, and pay all Ancillary Costs applicable to, the
payment made or caused to be made by Aron under such Crude Payment Undertaking
(a “Company Crude Reimbursement Obligation”); provided that (i) the amounts
payable by the Company under the Company Crude Reimbursement Obligation shall be
determined in accordance with Schedule C hereof and (ii) any security and credit
support with respect to a Company Crude Reimbursement Obligation shall be as
provided in this Agreement and other Transaction Documents. The Company Crude
Reimbursement Obligation for a Crude Payment Undertaking shall arise at the time
as such Crude Payment Undertaking is entered into by Aron.
(d) Without limiting any other rights or remedies of Aron hereunder (including
any obligations of the Company to indemnify Aron), if any claim of any nature
(including any quantity or quality claim) arises under a Refinery Procurement
Contract for which Aron has made, or caused to be made, payment under a Crude
Payment Undertaking, then Aron shall, to the same extent as contemplated by
Section 5.9(b), Section 5.9(c) and Section 5.9(d) hereof, cooperate with and
take such actions as reasonably requested by the Company in pursuing or
endeavoring to resolve such claim.
5.12. Documentation Discrepancies. If any dispute arises with a Third Party
Supplier or Third Party Seller regarding the terms of any documentation to which
Aron is a party, Aron in cooperation with the Company shall use commercially
reasonable efforts to resolve such documentation discrepancy with such Third
Party Supplier or Third Party Seller; provided that if such discrepancy has not
been resolved within 5 Business Days after Aron has commenced such efforts, then
any time thereafter, upon request by Aron, the Company shall assume full
responsibility for communicating with such Third Party Supplier or Third Party
Seller and endeavoring to resolve such documentation discrepancy and, following
such request, Aron shall not be required to take any further action to resolve
such documentation discrepancy not otherwise required by Section 5.9(b) and
Section 5.9(c) and Aron shall be fully entitled to rely on the terms in any
contract that Aron has executed notwithstanding any discrepancy with any other
documentation unless and until a further amendment thereto is agreed by all
parties. Without limiting the foregoing, the Company covenants and agrees that
any costs, losses or damages that Aron may incur directly as a result of such a
documentation discrepancy (including any differences in the


5
ny-1269340

--------------------------------------------------------------------------------




terms reflected in any Exchanged Confirmations) shall constitute Ancillary Costs
and be for the account of the Company.
(h)    By inserting the following sentence at the end of Section 8.1(c)(i) of
the S&O Agreement:
With respect to any such confirmation issued by Aron to the Company in
connection with an Included Purchase Transaction with the Company, if Aron does
not receive from the Company either acceptance or notification of a bona fide
error within five Business Days after receipt of such confirmation, then the
Company shall be deemed to have accepted such confirmation, and such
confirmation shall be effective and binding upon the Parties.
(i)    By amending the fourth line of Section 8.1(c)(ii) of the S&O Agreement to
delete the term “Refinery Purchase Contract” therefrom and insert “Refinery
Product Contract” in its place.
(j)    By amending the seventh and tenth lines of Section 8.1(d) of the S&O
Agreement to delete the reference to “Crude Oil” in each line and insert
“Product” in its place.
(k)    By inserting a new subsection (f) at the end of Section 8.1 of the S&O
Agreement, reading as follows:
(f) Payment Undertakings for Refinery Product Contracts.
(i) From time to time, upon the request of the Company, Aron and the Company may
endeavor to negotiate with a Third Party Seller a Product Payment Undertaking by
Aron under which Aron will agree to remit or cause or otherwise arrange for the
remittance to such Third Party Seller of funds sufficient to pay the Product
Procurement Payment due to such Third Party Seller under one or more Refinery
Product Contracts on the relevant Procurement Due Dates.
(ii) To the extent deemed appropriate by Aron, the considerations under Section
5.3(c) applicable to the determining whether Aron elects to enter into a
proposed Aron Procurement Contract shall also apply to Aron’s determination
regarding whether to execute a Product Payment Undertaking with a Third Party
Seller.
(iii) For each Product Payment Undertaking that Aron enters into, the Company
shall, automatically and without any further action by either Party, become
obligated to reimburse Aron for, and pay all Ancillary Costs applicable to, the
payment made or caused to be made by Aron under such Product Payment Undertaking
(a “Company Product Reimbursement Obligation”); provided that (x) the amounts
payable by the Company under the Company Product Reimbursement Obligation shall
be determined in accordance with Schedule C hereof and (y) any security and
credit support with respect to a Company Product Reimbursement


6
ny-1269340

--------------------------------------------------------------------------------




Obligation shall be as provided in this Agreement and other Transaction
Documents. The Company Product Reimbursement Obligation for a Product Payment
Undertaking shall arise at the time as such Product Payment Undertaking is
entered into by Aron.
(iv) Without limiting any other rights or remedies of Aron hereunder (including
any obligations of the Company to indemnify Aron), if any claim of any nature
(including any quantity or quality claim) arises under a Refinery Product
Contract for which Aron has made, or caused to be made, payment under a Product
Payment Undertaking, then Aron shall, to the same extent as contemplated by
Section 5.9(b), Section 5.9(c) and Section 5.9(d) hereof, cooperate with and
take such actions as reasonably requested by the Company in pursuing or
endeavoring to resolve such claim.
(l)    By amending and restating Section 9.6 of the S&O Agreement to read in its
entirety as follows:
9.6    Certain Regulatory Matters
(a)    If Aron shall determine, in its reasonable judgment, that as a result of
(i) the taking effect of any Applicable Law after the date hereof, (ii) any
change in Applicable Law or in the administration, interpretation or application
thereof by any Governmental Authority, (iii) the making or issuance of any
request, guideline or directive (whether or not having the force of law) or any
interpretation thereof by any Governmental Authority or the entry of a final,
non-appealable judgment or order in a court of competent jurisdiction
(regardless of whether related to Aron) or (iv) any interpretation of or
proposal to implement any of the foregoing by a Governmental Authority,
including, without limitation, any of the foregoing events described in clauses
(i)-(iv) arising from or relating to either the Federal Reserve Notice of
Proposed Rulemaking or the Federal Reserve 620 Report and whether occurring
before or after the Effective Date (each, a “Regulatory Event”), Aron or any of
its Affiliates is or would (A) not be permitted to hold, store, transport, buy,
finance, sell or own any or certain of the commodities subject to the
transactions contemplated by the Transaction Documents, (B) be required to hold
additional capital, or be assessed any additional capital or other charges, on
the basis of holding, storing, transporting, buying, financing, selling, or
owing any commodities from time to time, including without limitation, any of
the commodities subject to the transactions contemplated by this Agreement and
the other Transaction Documents, (C) be unable to perform in any material
respect its obligations under this Agreement and the other Transaction
Documents, or (D) were it to continue to hold, store, transport, buy, finance,
sell or own any of the commodities subject to the transactions contemplated by
this Agreement and the Transaction Documents or perform any such obligations,
and taking into account other commodities and the volumes thereof


7
ny-1269340

--------------------------------------------------------------------------------




held by Aron or any of its Affiliates from time to time, be or likely to be
required to hold additional capital, or be assessed any additional capital or
other charges, or be or likely to be subject to additional or increased burdens
or costs (such additional capital or other charges, burdens and costs,
collectively, “Additional Costs”), then it shall notify the Company in writing
of such determination (a “Regulatory Event Notice”). Promptly following the
sending of a Regulatory Event Notice, Aron shall propose what actions or steps,
if any, either Party or both Parties could implement to alleviate, minimize
and/or mitigate the effect of any such Regulatory Event, and the Company shall
consider any such actions or steps in good faith. If, in Aron’s reasonable
judgment, such actions or steps can be implemented with respect to the
transactions contemplated by this Agreement and the other Transaction Documents
without adversely impacting the business conducted by Aron and its Affiliates
generally, including, without limitation, without resulting in Aron or its
Affiliates being required to incur any Additional Costs on the basis of holding,
storing, transporting, buying, selling or owing any commodities from time to
time, including without limitation, any of the commodities subject to the
transactions contemplated by this Agreement and the other Transaction Documents,
while preserving the economic terms and conditions of this Agreement and the
other Transaction Documents (including economic benefits, risk allocation, costs
and Liabilities), then the Parties shall, in good faith and in a commercially
reasonable manner, endeavor to implement such actions and steps. If, in Aron’s
reasonable judgment, no such actions or steps are so identified or the Parties
are unable to implement any actions and steps that have been so identified, then
Aron may, by written notice to the Company (a “Regulatory Termination Notice”),
elect to terminate this Agreement in the manner provided for in Article 20 on
such date Aron shall specify in such notice, which date shall constitute a
Termination Date for purposes of Article 20; provided that (x) (unless such
Regulatory Event has or is expected to become effective at an earlier date) the
date specified in such Regulatory Termination Notice shall occur at least one
hundred and twenty (120) days after the date such notice is given and if
practicable on the last day of a month and (y) if the relevant Regulatory
Termination Notice relates only to the incurrence of Additional Costs, then if
and for so long as the Company exercises its option under Section 9.6(b) below,
no termination shall result from such Regulatory Termination Notice. In the case
of a Regulatory Termination Notice referred to in clause (y) of the preceding
sentence, Aron will also provide to the Company an estimate of such Additional
Costs which Aron shall determine in a commercially reasonable manner based on
such information relating to the relevant Regulatory Event as is then available
to Aron.
(b)    If Aron gives a Regulatory Termination Notice relating to a Regulatory
Event Notice that relates only to the incurrence of Additional Costs, then the
Company may elect, by written notice to Aron, to compensate Aron from time to
time for such Additional Costs incurred by Aron and so long as the Company
compensates Aron


8
ny-1269340

--------------------------------------------------------------------------------




for such Additional Costs, this Agreement shall not be terminated on the basis
of such Regulatory Event Notice; provided that (i) upon giving such notice to
Aron, the Company shall become obligated to pay all Additional Costs thereafter
incurred, subject to clause (iv) below, and without limiting such obligation
Aron may require that the Company execute such further documents or instruments
as Aron may request to confirm such obligation, (ii) the amount of such
Additional Costs shall be determined by Aron in accordance with its internal
procedures and shall include Additional Costs directly arising from this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby and the portion of any other Additional Costs allocable, on a
pro rata basis, to this Agreement, such Transaction Documents and such
transactions, (iii) such Additional Costs shall be invoiced by Aron to the
Company on a monthly basis and be due and payable within three (3) Business Days
after invoicing, it being acknowledged that to the extent feasible, Aron will
endeavor to include such Additional Costs in the monthly settlement provided for
under Section 10.2 hereof and (iv) the Company may elect to cease compensating
Aron for such Additional Costs by written notice which shall be effective 120
days after being given, in which case Aron may reinstate its Regulatory
Termination Notice with respect to such Additional Costs.
(c)    As used herein, “Federal Reserve Notice of Proposed Rulemaking” means the
notice of proposed rulemaking issued by the Board of Governors of the Federal
Reserve System titled “Risk-based Capital and Other Regulatory Requirements for
Activities of Financing Holding Companies Related to Physical Commodities and
Risk-based Capital Requirements for Merchant Banking Investments” (Docket No.
R-1547; RIN 7100 AE-58); and “Federal Reserve 620 Report” means the Report to
the Congress and the Financial Stability Oversight Council Pursuant to Section
620 of the Dodd-Frank Act issued in September 2016 by the Board of Governors of
the Federal Reserve System, the Federal Deposit Insurance Corporation and the
Office of the Comptroller of the Currency.
(m)    By amending Section 10.1(a) of the S&O Agreement by deleting the phrase
“two (2) Business Day period” from the fifth line thereof and inserting “three
(3) Business Day period” in its place.
(n)    By amending and restating Section 10.1(c)(ii) of the S&O Agreement to
read in its entirety as follows:
(ii) “Estimated Daily Net Product Sales” for any day and Product shall be the
estimate for that day of the Product volume that equals (A) the total of (w) the
aggregate volume of such Product held in the Product Storage Facilities at the
end of such day, plus (x) the Daily Product Sales of such Product for such day,
minus (y) the Daily Product Purchases of such Product for such day, minus (z)
the aggregate volume of


9
ny-1269340

--------------------------------------------------------------------------------




such Product held in the Product Storage Facilities at the beginning of such
day, minus (v), the “Daily Produced Volume”; and
(o)    By amending clause (i) of the second sentence of the second paragraph in
Section 10.2(a) to delete “fifteen (15)” therefrom and insert “twenty (20)” in
its place.
(p)    By amending Section 16.1 of the S&O Agreement as follows:
(i) in the third line of the introductory wording thereto, deleting “A-” and
inserting “A-X” in its place; and
(ii) in subclause (e) thereof, deleting “$400,000,000” and inserting
“$500,000,000” in its place.


(q)    By amending and restating Section 18.2(r) of the S&O Agreement to read in
its entirety as follows:
(r) In connection with the Aron’s procurement of Crude Oil or Products, whether
from the Company or any third party, under an Aron Procurement Contract or an
Included Purchase Transaction (each a “Sourcing Transaction”) or Aron’s
provision of a Crude Payment Undertaking or Product Payment Undertaking (each, a
“Payment Undertaking”) with respect to any Refinery Procurement Contract or
Refinery Product Contract, the Company covenants and agrees that any costs,
losses or damages that Aron may incur directly as a result of such Sourcing
Transaction or Payment Undertaking, including due to failure by the Company or
any such third party to deliver the Crude Oil or Products subject to such
Sourcing Transaction, Refinery Procurement Contract or Refinery Product
Contract, shall constitute Ancillary Costs and be for the account of the Company
and claims arising in connection therewith shall be subject to Section 5.9
hereof.
(r)    By inserting a new Section 18.2(s) immediately after Section 18.2(r),
reading as follows:
(s) The Company covenants and agrees that it shall be solely responsible for
conducting any line flushes using the SPM and any and all Liabilities arising as
a result of or in connection with any such line flushes, and acknowledges that
Aron shall have no involvement or role in or responsibility of any nature with
respect to such activities and that the Company will endeavor to procure for
Aron from any third parties involved in any such line flush, including vessel
operator and charterers and Third Party Suppliers, written acknowledgment or
confirmation in form and substance satisfactory to Aron acknowledging and
confirming the foregoing.
(s)    By inserting a new Section 18.4 immediately after Section 18.3, reading
as follows:
18.4 Economic Sanctions/Anti-Bribery Provisions.


10
ny-1269340

--------------------------------------------------------------------------------




(a) Each Party shall comply with relevant applicable laws and regulations
pertaining to bribery and corruption in connection with this Agreement and has
instituted and maintains policies and procedures reasonably designed to ensure
compliance with all applicable laws, regulations, rules and requirements of the
United Kingdom, the United States of America or any other applicable
jurisdiction relating to anti-bribery or anti-money laundering. Each party
agrees that it shall take reasonable steps to ensure that individuals and
entities performing services for or on its behalf has complied with all
applicable laws and regulations pertaining to bribery and corruption in
connection with this agreement. Without limiting the generality of the
foregoing, each Party covenants and agrees that it shall not, directly or
indirectly engage in other acts or transactions, in each case, if this is in
violation of or inconsistent with the anti-bribery or anti-money laundering
legislation of any applicable government, including, as applicable, U.S. Foreign
Corrupt Practices Act, the U.K. Anti-Terrorism, Crime and Security Act 2001 and
the applicable country legislation implementing either the United Nations
Convention against Corruption or the OECD Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions.
(b) Each Party further represents, warrants and agrees that (i) no provision of
this Agreement shall be interpreted to require it or any of its Affiliates to
take, or refrain from taking, any action that would cause it or any of its
Affiliates to violate or be subject to penalty under applicable economic
sanctions laws and regulations of the United Kingdom, the European Union, the
United Nations or the United States of America, including U.S. laws restricting
participation in or compliance with certain foreign boycotts, directly or
indirectly, as contained in the U.S. Export Administration Act of 1979 and the
U.S. Internal Revenue Code; (ii) neither Party, nor any of its respective
directors, officers, subsidiaries, agents, employees or controlled affiliates,
is an individual or entity (each, an “Associated Person”) that is (i) the
subject of any sanctions administered or enforced by the Office of Foreign
Assets Control (OFAC) of the U.S. Department of the Treasury, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other applicable
sanctions authority or pursuant to the U.S. Iran Sanctions Act, or (ii) located,
organized, or resident in a country or territory that is the subject of
applicable sanctions (including, without limitation, the Crimea region of
Ukraine (as defined under applicable sanctions), Cuba, Iran, North Korea, Sudan,
and Syria); and, further, neither it nor any of its respective Associated
Persons shall, directly or indirectly, use the proceeds, if any, received from
the other Party, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other Associated Person, to fund any
activities or business of or with any Associated Person or in any country or
territory that, at the time of such funding, is the subject of the foregoing
economic sanctions, or in any manner that will result in a violation of such
sanctions by any Associated Person, unless permitted by law.


11
ny-1269340

--------------------------------------------------------------------------------




(c) The Company represents, warrants and covenants to Aron that no Crude Oil or
Products originate or will originate from, are or will be derived in whole or in
part from any article which is grown, produced, or manufactured in, or have been
transported through, the Crimea region of Ukraine (as defined under applicable
sanctions), Cuba, Iran, North Korea, Sudan, Syria, or any other country or
territory that is the subject of the foregoing economic sanctions, for so long
as such country or territory is the subject of economic sanctions. The Company
further agrees that, in no event, shall Aron be obligated to take delivery of
any Crude Oil or Products, whether from the Company or any other party, that
would violate the representation, warranty and covenant in the preceding
sentence.
(t)    By amending and restating the parenthetical in the introductory wording
of Section 20.1 to read as follows:
(in which case the Expiration Date or such other date as the Parties may agree
shall be the “Termination Date”; provided that if such date is not a Business
Day, any payments due on such date shall be made on the immediately preceding
Business Day)
(u)    By inserted immediately after Section 30.8, a new Section 30.9 reading in
its entirety as follows:
30.9 The Parties agree, that notwithstanding anything to the contrary in Section
30.2 or otherwise herein, the Parties may amend any item on Schedule E, M, P, T,
X, CC or DD (each a “Specified Schedule” and, collectively, the “Specified
Schedules”) from time to time in accordance with the following procedures (each
such amend, a “Specified Schedule Change”):
(a) Each Specified Schedule Change shall be evidenced by an exchange of emails
between the parties which shall specifically reference the item being changed
and indicate the nature of the Specified Schedule Change (which may include,
without limitation, the removal or addition of a Tank on Schedule E, change to
the notice addresses and parties on Schedule M, the removal or addition of or
change to a Pricing Group on Schedule P, changes to account debtors listed on
Schedule T, changes relating to Included Materials on Schedule X, changes to
representatives listed on Schedule CC or changes to payees listed on Schedule
DD), the effective date of such Specified Schedule Change and, if such Specified
Schedule Change is known to be temporary (such as in the case of Tank being
temporarily removed from service), the date or expected date as of which such
Specified Schedule Change is to cease being effective. Either Party may initiate
this email exchange, but such email exchange shall only be effective to bind the
Parties once the second Party has responded via email in a manner sufficient to
confirm its agreement to the Specified Schedule Change reflected in the initial


12
ny-1269340

--------------------------------------------------------------------------------




email. Other than a Specified Schedule Change, any amendment to any schedule
hereto shall only be effective if evidenced by except by a written instrument
executed by the Parties’ duly authorized representatives.
(b) An exchange of emails complying with the terms of this Section 30.9 shall
(notwithstanding anything to the contrary herein) constitute an amendment of
relevant Specified Schedule with respect to the Specified Schedule Change
memorialized in such emails.
(c) With respect to Schedule E, whenever as a result of any Specified Schedule
Change in accordance with the foregoing procedures, a Tank is (i) included on
Schedule E, it shall constitute an Included Location for purposes thereof and
(ii) excluded from such Schedule E, it shall not constitute an Included
Location, in each case as of the relevant effective date.
(v)    By inserting immediately after Article 30, a new Article 31 reading in
its entirety as set forth in Exhibit A to this Amendment.
(w)    By replacing Schedules B, C, D, E, G, H, K, M, P, T, X and Y with the
Schedules B, C, D, E, G, H, K, M, P, T, X and Y attached hereto.
(x)    By adding the attached Schedules AA, BB, CC and DD hereto as new
Schedules AA, BB, CC and DD to the S&O Agreement.
Section 2.2    Amendment and Restatement of Fee Letter. Concurrently with the
execution of this Amendment, the Parties hereto are executing an Amended and
Restated Fee Letter, dated as of the date hereof, which amend and restates the
“Fee Letter” referred to in the S&O Agreement.
Section 2.3    References Within S&O Agreement. Each reference in the S&O
Agreement to “this Agreement” and the words “hereof,” “hereto,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the S&O
Agreement as heretofore amended and as amended by this Amendment.
SECTION 3
Representations and Warranties

To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the S&O Agreement, as amended
hereby, and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the S&O Agreement, as amended hereby, constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general


13
ny-1269340

--------------------------------------------------------------------------------




application regardless of whether enforcement is sought in a proceeding in
equity or at law) and (v) no Event of Default with respect to it has occurred
and is continuing.
SECTION 4
Miscellaneous

Section 4.1    S&O Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the S&O Agreement remains unchanged. As amended pursuant
hereto, the S&O Agreement remains in full force and effect and is hereby
ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by either Party shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future.
Section 4.2    No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Amendment on the basis of its own investigation and for its
own reasons without reliance upon any agreement, representation, understanding
or communication by or on behalf of any other Person.
Section 4.3    Costs and Expenses. Each Party shall be responsible for any costs
and expenses incurred by such Party in connection with the negotiation,
preparation, execution and delivery of this Amendment and any other documents to
be delivered in connection herewith.
Section 4.4    Binding Effect. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the Company, Aron and their respective
successors and assigns.
Section 4.5    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.
Section 4.6    Amendments. This Amendment may not be modified, amended or
otherwise altered except by written instrument executed by the Parties’ duly
authorized representatives.
Section 4.7    Effectiveness; Counterparts. This Amendment shall be binding on
the Parties as of the date on which it has been fully executed by the Parties.
This Amendment may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
Section 4.8    Interpretation. This Amendment is the result of negotiations
between the Parties and has been reviewed by counsel to each of the Parties, and
is the product of all Parties hereto. Accordingly, this Amendment shall not be
construed against either Party merely because of such Party’s involvement in the
preparation hereof.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


14
ny-1269340

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.




J. ARON & COMPANY LLC


By:    /s/ John Eleoterio        
Name:    John Eleoterio            
Title:    Managing Director        




PAR HAWAII REFINING, LLC


By:    /s/ William Monteleone    
Name:    William Monteleone        
Title:    Chief Financial Officer








15
ny-1269340